Title: To Benjamin Franklin from Jonathan Williams, Jr., 20 May 1775
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
London May 20. 1775
Since my last I have recvd from La Duchesse de Villroy the Plan of your Armonica improved, which you will receive by this Ship. The Newspapers will give you all in the political Way. I have been several Days shut up in your Room, so have not been able to gather any thing more than the Public Prints contain. You will see by the Fate of the N York and Quebec Petitions, that it is not because what came from the Congress was illegal, that their Applications did not succeed, since both have been treated alike: I think this must cure the N York Dissention if there remains any.
I have been down to Virginia Street and am in a good Way to get good Information relative to Mrs. Davys Affair. I will write again when I have obtained it.
I recvd for you a large Packet from Carolina it was so Bulky that I thot best to examine it before I sent it, and as I find nothing but Newspapers in it shall keep it here.
The Queen of Denmark is Dead ‘tis whispered that she was poisoned but without much appearance of Truth.
The inclosed is written by the Gentlemen and Ladies that did us the honor of their Company to day at Dinner. I have stolen a few minutes from them to write the above, so hope you will excuse the hurry with which it is written. I am with unfeigned affection Your dutifull Kinsman
J Williams Junr
 
Addressed: Doctor Franklin / Philadelphia
Endorsed: Jona Williams 75
